EX-16.14.b CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Post-Effective Amendment to the Registration Statement onFormN-14ofAcademy Funds Trustandtothe use of our report dated January 28, 2015 on the financial statements and financial highlights of the McKinley Diversified Income Fund, a series of shares of Professionally Managed Portfolios.Such financial statements and financial highlights appear in the 2014 Annual Report to Shareholders which is incorporated by reference into the Registration Statement. /s/ TAIT, WELLER & BAKER LLP Philadelphia, Pennsylvania December 18, 2015
